 


109 HR 5139 IH: STEM Scholarship Database Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5139 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Holt (for himself, Mr. Weldon of Pennsylvania, Ms. Zoe Lofgren of California, Mr. Price of North Carolina, Ms. Lee, Mr. Smith of Washington, Mr. Conyers, Mr. Owens, Mr. Kennedy of Minnesota, Mr. Emanuel, Mr. Hinojosa, Mr. Payne, Mr. Grijalva, Mr. Capuano, Mr. McDermott, Mr. Wolf, Ms. Schakowsky, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to establish and maintain a public website through which individuals may find a complete database of available scholarships, fellowships, and other programs of financial assistance in the study of science, technology, engineering, and mathematics. 
 
 
1.Short TitleThis Act may be cited as the STEM Scholarship Database Act.  
2.National Database on Financial Assistance For Study of Science, Technology, Engineering, and Mathematics 
(a)Establishment and Maintenance of Database 
(1)DatabaseThe Secretary of Education shall establish and maintain, on the public website of the Department of Education, a database consisting of information on all scholarships, fellowships, and other programs of financial assistance available from all public and private sources for the study of science, technology, engineering, or mathematics at the post-secondary and post-baccalaureate levels. 
(2)Presentation of informationThe information maintained on the database established under this section shall be displayed on the website in the following manner: 
(A)Separate information shall be provided for each of the fields of study referred to in paragraph (1) and for post-secondary and post-baccalaureate programs of financial assistance. 
(B)The database shall provide specific information on any programs of financial assistance which are targeted to individuals of a particular gender, ethnicity, or other demographic group. 
(C)If the sponsor of any program of financial assistance included on the database maintains a public website, the database shall provide hyperlinks to the website. 
(D)In addition to providing the hyperlink to the website of a sponsor of a program of financial assistance as required under subparagraph (C), the database shall provide general information that an interested person may use to contact the sponsor, including the sponsor’s electronic mail address. 
(E)The database shall have a search capability which permits an individual to search for information on the basis of each category of the information provided and on the basis of combinations of categories of the information provided. 
(b)Dissemination of Information on DatabaseThe Secretary shall take such actions as may be necessary on an ongoing basis, including sending notices to secondary schools and institutions of higher education, to disseminate information on the database established and maintained under this Act and to encourage its use by interested parties. 
(c)Use of Vendor to Obtain InformationIn carrying out this Act, the Secretary of Education shall enter into a contract with a private entity under which the entity shall furnish and regularly update all of the information required to be maintained on the database established under this section. 
3.Authorization of AppropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal years 2007 through 2011.  
 
